Case 1:19-mc-00065-CI\/| Document 1 Filed 02/14/19 Page 1 of 19

.t,.,._:n.'~_w-wu.!_lf`;kl ]: ;C;M§SS @ 6 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Standing Order: MlO-468
In Re: Application for Exemption from

Electronic Public Access Fees by
Radames Rodriguez-Gonzalez ORDER

 

 

PACER FEE EXEMPTION ORDER
This matter is before the court upon the application and request by Radames Rodriguez-
Gonzalez (the “Applicant”) for exemption from the fees imposed by the Electronic Public

Access Fee Schedule adopted by the Judicial Conference of the United States Courts.

The Court finds that, based upon the Application for Multi-Court Exemption from the;: 1:_~

_¥_;
v

- v ,"~"'£
Judicial Conference’s Electronic Public Access (EPA) Fees dated January 25, 2019 describing

‘»~3 -0-

. . ~1-_
the proposed use, the Applicant has demonstrated that an exemption is necessary in orderv to jj~:

 

_`

!-"l}

l
~.)
\,\

avoid unreasonable burdens and to promote public access to information

./1
Lu

Accordingly, the Applicant shall be exempt from the payment of fees for access via
PACER to the electronic case files maintained in this Court, to the extent such use is incurred in
connection With the project described in the attached application The Applicant shall not be
exempt from the payment of fees incurred in connection With other uses of the PACER System in

this Court. Additionally, the following limitations apply:

l. This fee exemption applies only to the Applicant and is valid only for the purposes

stated above.

2. This fee exemption applies only to the electronic case files of this Court that are

available through the PACER system;

Case 1:19-mc-00065-CI\/| Document 1 Filed 02/14/19 Page 2 of 19

3. By accepting this exemption, the Applicant agrees not to sell for profit any data

obtained as a result of receiving this exemption,

4. The Applicant is prohibited from transferring any data obtained as a result of

receiving this exemption, including redistribution via internet-based databases.
5. This exemption is valid from the date of this order through February 29, 2020.

This exemption may be revoked at the discretion of the Court at any time. A copy of this

Order shall be sent to the PACER Service Center.

Dated: New ‘r'ork, New York
/ j"‘(,/“L*'“/" , 2019 »/ }

 

/a’iszREi;)': /"

/ ,~i, _,_// / 17 ct
l iii/g if ¢»/'l '

b Colleen McMahon, Chief Judge

United States District Court
Southern District of New York

  

 

Case 1:19-mc-00065-Cl\/| Document 1 Filed 02/14/19 Page 3 of 19

J.E. Gll_ DE |_AMADRID PSC
LAwoFFIcE

BARS: PuERTo Rico - FLoRIDA - NEW voRK - wAsHINGToN D.c.
STATE & FEDERAL COURTS: cRiM\NAL LAW - Pi=_RsoNAL iNJuRY - MEDicAL MAL PRAeTicE ~ REAL EsTATE LAw - FAMiLv LAW - BANKRuPTcY LAw
REAL-ESTATE BRO KER: PuERTo Rico - FLORioA

 

l\/larch 23rd, 2018
BY CERTlFlED MA|L

Security and Exchange Commission (Sec)
Legal Department

100 l'-' Street NE

Washington DC 20549

RE: FORMAL REQUEST FOR AUTHOR|ZAT|ON AND/OR NO
OBJECT|ON TO PERFORM RESEARCH

Dear Sir or l\/ladam:

Recent|y Nlr. Radames Rodriguez Gonzalez, visited the offices of the
undersigning attorney, to request assistance With regards to permission to conduct
research of the public database of the Security and Exchange Commission, that
appears at your web-site, for his l\/laster degree thesis investigation and presentation

l\/lr. Rodriguez Gonzalez is currently a student of the Pontifical Catholic University
of Puerto Rico, working on his l\/lasters Degree in Accounting. ln order for l\/lr.
Rodriguez to complete his master’s degree, he needs to submit a l\/lasters Thesis titled
“The Hepercussions of /nfringing Genera//y Acce,oted Accounting Principles (GAAP)”.
See Attachment 1.

That prior to the present |etter, l\/lr. Rodriguez, had submitted a formal request`by
certified mail 7015 0640 0003 8020 8242, received on l\/|ay 24th, 2017. Nevertheless,
as of today, he has not received a response from this commission. See Attachment 2.

l\/lr. Rodriguez only request from this commission, is to authorize and/or express
no objection in writing, to perform a research of the Security Exohange Commission’s
database Which is public and currently available on the website. The purpose of the
letter is to be submitted as part of the thesis investigation documentation

l\/lr. Rodriguez's research and or study seeks to measure What are the standards
of accounting (GAAP); the auditing standards (PCAOB), it’s laws and regulations of
protection to investors more infringes in the same year. ln order to do so l\/lr. Fiodriguez
Wi|l need to address at least 10 trimesters related to public corporations listed on the
stock exchange.

Puerto Rlco: Reparto Alhambra - Calle Granada A-1_1 - Bayamon. P.R. 00957 - Tel,: (787) 786-7805 - Fax: (787) 798~9116
www.gildelamadrid-Qc.com

Case 1:19-mc-00065-Cl\/| Document 1 Filed 02/14/19 Page 4 of 19

l\/lr. Rodriguez, research is scheduled to last about one (1) year.
lV|r. Rodriguez’s contact information is detailed below:

Radames Rodriguez-Gonzalez

Address: PO Box 18
l\/lorovis PFi 00687

Phone No. 787-674-5395

E-l\/|ail: radamesrodriguez@pucpr.edu;
rodriguez.rodrigue2377@gmai|.com

l thank you for the attention and time given to this matter, and if you require
further information please do not hesitate to contact l\/lr. Fiodriguez and/or the
undersigning attorney.

Regar

   
 
 
 

Julio E. Gi| de Lamadrid

Puerto Rico: Reparto Alhambra - Calle Granada A-11 ' Bayamon. P.R. 00957 - Tel.: (787) 766-7805 - Fax: (787) 798-9116
www.gildelamadrid-gsc.com

Case 1:19-mc-00065-Cl\/| Document 1 Filed 02/14/19 Page 5 of 19

ATTACHl\/IENT 1

Case 1:19-mc-00065-Cl\/| Document 1 Filed 02/14/19 Page 6 of 19

 

   

odriguez Gonza|
n Empresa_s

   

Case 1:19-mc-00065-Cl\/| Document 1 Fi|e.d 02/14/19 Page 7 of 19

P()N'I"I I*`l{`lAL' (`.ATHOLIC UNIVRRSITY ()F PUERT() RIC()
OFFICE Ui`* T HE REGISTRAR
225 il B(`)U 1 EVARD LUIS A. FF RRE AGUAY(} SUII`E 583
PON(_`.I‘L, PUERT 0 RI(`.O 00`.71'7 9-997

 

Date Issued: 20-MAR-2018 04:22:07 PM
Page: l
Request Type; Studies

Issued to: Radames Rodriquez Gonzalez
PO BOX 18
MOROVIS, PR 00638

Record oft Rodriguez Gonzalez, Radames Student No: AXXXXXXXX
*** WARNING *** SSN/SIN/TIN: *****6500
~-No Address~-

 
  
 
 
  
 
 
  
 

========== ENROLLMENT VERIFICATION FOR WINT“R
------------------------ General Stu'dent; Informai:

 

F/P Time : Full Time 4 ;M;h ‘F\»~
Class : Graduate .` ` " M' y
Term Dates : 08~ JAN- 2018 to 24- MAR~Z

~-- PRIMAR¥ CURRICULUM
Program : BBA/MBA in Account_
College : Business Adm Col1e
Campus : Arecibo `
Degree : Master of Busines§
Major : Accounting 1 _
~~~~~~ `~--~»~--~~--~~w~--~ Enrollment Hou_rs and GPA_
Credit Hours : , ’“ 6. 000

------------------------- Enrollment; Course Si`l
SUBJ CRSE CRN COURSE TITLE '"' ~\
BUAD 612 30213 Investments `

BUAD 651 30212 Financial Managémeint II _ _ v ,
~~~~~~~~~~~~~~~~~~~~~~~~~~~~ Enrollment Messages - _
*ir'k~k~i<~k~k~k**~)r'k**'k*ir'k******END OF ENROLLMENTWVERIFICATION***ir~kir**)\'~k'k**~k~k*~k~k*"k*~k~k

 

OFFICIAL SEAL

j "1»ARECIBO

Prof. f[v$'m E. Davila, Registrar

 

Rev.: February 2013 R046

Case 1:19-mC-00065-CI\/| Document 1 Filed 02/14/19 Page 8 of 19

ATTACHl\/IENT 2

Case 1:19-mC-00065-CI\/| Document 1 Filed 02/14/19 Page 9 of 19

.S'ecuriiies rtan Ex¢'ltange C.`ammission (SE(`)
Legal department

100 F .S‘!reet, N£

Wasltinglon DC` 20549

Besl regards:
Cer!zf[!ed Mm`l Number.'

Very validly the purpose of our mission is to request the authorization to conduct
research to its databases that is available from its website. related: The validation of

iustutmeuts or pilot test in the SEC.

This is a request from the SEC audits legal department to conduct an academic

investigation of the case study of the SEC that is available from its SEC website.

This requitetnent is mandatory by the university institution: Pontifical Catholic

University of Puetto Rico to the student aspiring to the master's degree.
Ath or ofthe master 's thesis: Mr. Radamés Rodriguez Gonzélez

Cellphone: 1-787-674-5395

1 Personal enmil: rodtiuez.rodrigtez}?7{(1§211131'1.€01!1

Inslimtional emaJI: radamesrodti ez uc r.edu

Permanent postal address: P.O. 18, Morovis, P.R. 00687

According to: MANUAL OI" PROCEDURES AND REGULATIONS 1"` OR PER.FORM'ING R.ESEARCH
lNVOLVlNG HUMAN BEINGS. Rcvis¢d 2015-2016 Pag'c 131 and 132. R,¢qucst for authorization to an
academic research on forensic accomtting for a student master’s thesis Mr. Radamés Rodriguez Gonzélez #
AXXXXXXXX of the Ponti§cal Catholic University of Pu¢no R.ico, Arecibo Campus.

Page l of 7

 

 

Case 1:19-mc-00065-CI\/| Document 1 Filed 02/14/19 Page 10 of 19

Application for authorization of academic research that will carry out a case study of the database of the websi!e of
the SEC lay studeot: Mr. Rzulamés Rodriguez Gonzilez for the thesis requisite forti\e degree of mastery.

Section 2 Infot'matlon on the institutional advisor of the master’s thesis:

 

Professor.' Dr. Juan Canion Urdaz.
Institurionalposition: Professor of the masters thesis Course:
Research Project BUAD 720 - of the Pontifical Catholic University of ?nerto Rico.
Instimtional Amliatio)t: Pontifical Catholic University of Puerto Rico.
Teleplwne number of professor: Not authorized to provide the telephone number.

Professor emm‘l: Not authorized to provide email.

Section 3 research inforrnatiou:

 

Mastei"s degree accounting the development of the project of investigation of the
master thesis that is of accounting titled: “The Repercussions of Ir¢h'inging Generalt'_v

Accepted Accountng Prt'nciples (GAAP). "

Being a "trend" study. which will be the "Qualitative & Quantitative" research
"WHAT IS I'l"?“ The instrument seeks to measure what is the standard accounting (GAAP)`
auditing standard (PCAOB). laws and regulations of protection to investors more infringed
in the same year. This will be addressed in all the demands that the SEC makes to public

corporations listed on the stock exchange which is intended to be carried out in two

 

According to: MANUAL OP PROCEDURES AND REGUI.-ATIONS FOR PER.FORM]`NG RESEARCH
INVOLVING HUMAN BEINGS. Revised 2015-2016 Page 131 and 132. Request for authorization to an
academic research on forensic accounting for a student master’s thesis Mr. Radaznés Rodrignez Gonzélez #
AXXXXXXXX of the Pontifieal Catholic University of Puerto Rico. Arecibo Campus.

Page 2 of 7

 

Case 1:19-mc-00065-CI\/| Document 1 Filed 02/14/19 Page 11 of 19

Applicatioo for authorization of academic research that will carry out a case study of the database of the \vebsite ol`
the SEC by studeot: Mr. R:ulamés Rodriguez Gonzailez for the thesis requisite for the degree of mastery.

comparative years in a universe of 500 cases per year. Which could amount to more than

lOOO.
Dej)xitiorz of the problem lo study:

The vulnerability of the reports to shareholders in the financial statements of public
corporations when the human resource bookkeeping performs bad accounting practices in
which misreport accounting information moving away from a critical and conservative
judgment Assuining a liberal and creative judgment that lacks the correct interpretation of
Generally Accepted Accounting Principles (GAAP) for the purpose of concealing_.
disguising. making up or creating the illusion that the financial situation of public
corporations listed on the stock exchange is solvent, Stable and That is a minimum risk of
investment to the executives of the public corporations that are listed on the stock exchange

and to the detriment of the good faith of the investors

17er of researclr: "'I`he Repercussious of Infringing Generally Accepted

Accounting Pn'nciples (GAAP)."
The research is estimated to be during: One (1) year.
lmportance and use of research for the SEC.'

lt can be used to channel where fraud prevention and detection efforts by
government agencies and corporate internal government should be focused. lt may be used

as a basis for establishing new regulations ou investor protection

 

According to: MANUAI.- OP PROCEDURBS AN'D REGULATIONS FOR PERI`ORMING R.ESEARCH
INVOLVING HUMAN BEINGS. Rcvised 2015-2016 Page 131 and 132. R.equcst for authorization to an
academic research on forensic accounting for a student master’s thesis Mr. Radarnés Rodriguez Gonzalez #‘
AXXXXXXXX of the Pontifical Catholic University of Pu¢t‘to Rico. Arecibo Campus.

Page 3 ol' 7

 

Case 1:19-mc-00065-CI\/| Document 1 Filed 02/14/19 Page 12 of 19

Application for authorization of academic research that will carry out a case study of the database of the website of
the SEC by student: Mr. R;\damés Rndriguez Gonz:'\lez for the thesis requisite for the degree oi' mastery.

lt can help to identify faults and establish Whether regulatory standards are too
flexible or superficial This could be a kind of x-ray that allows to establish plans of
mitigation of incidents of bad accounting practice which will contribute to the prevention

and arrest of accounting fraud.

'I`hcre is currently no measurement of incidence of infringement, GAAP. Which
makes this research an exploratory one. By having the SEC a broader database, research
could be repeated in past. present and future years to verify whether accounting standards
(GAAP). auditing standards (PCAOB) laws or investor protection regulations were in
certain way lncreasing or decreasing its incidence over the Years. And be able to detect if
the reasons for their vulnerability are due to changes that made their implementation more

flexible and could be corrected with the application of amendments to make them less

vulnerable

It can serve as a source of knowledge for preparing future prospects for accounting
practice as a way to identify weak points in accounting standards in preparation for fraud

prevention and fraud detection.

lt can give new sources of research by doing this every year. periodically in the
future as a way of comparing data and analysis to be able to compare if there is a growing

or decreasing incidence of each accounting standard with high levels of incidence

 

According tot MANUAL OI" PROCEDURES AND REGULATIONS FOR PERI"OR.NHNG RESEARCH
lNVOLVING HUMAN BEINGS, Rcviscd 2015-2016 Pagc 131 and 132. Request for authorization to an
academic research on forensic accounting for a student master’s thesis M.r. Radamés Rodriguez Gonzalcz ii
.400239644 of the Pontiiical Catholic University ofPuerto Rico, Anecibo Canrpus.

Page 4 of 7

 

Case 1:19-mc-00065-CI\/| Document 1 Filed 02/14/19 Page 13 of 19

Application for authorization of academic research that will carry out a case study of the database of the website of
the SEC by student l\ir. Radzmés Rodriguez Gouz:'kz for the thesis requisite for the degree of mastery.

Section 4 Not.if`lcatioo:

 

The SEC does not support or endorse part or all of the research results
Nevertheless. it understands the importance of the development of the study and academic
research on the relevance of the public interest of the federal government to creation public

policies that protect the capital of the investors

The power to analyze to the past, present and future of the investigations carried out
by the SEC: lt helps to be able to ftll§ll a high public interest in the integrity and the
performance of the professionals who participate in the stock markets and for this reason it
supports the contributions that can help to extend the knowledge for the prevention and
arrest the "White-collar crime" in the mode of accounting fraud or of any action That

violates the Securities Exchange Act of 1934 that could put investors' capital at risk.

Section 5 Commitment and signatures

l Radame's Rodriguez Gonzalez investigator l commit to:

l. The letter of approval and authorized documents of the compliance office of the
lnstitntional Review Board will be delivered once it has been granted and if requested by

the SEC, it will be sent by certified mail.

 

According to: MANUAL OF PROCEDURES AND REGULATIONS FOR PERFORNHNG RESEA.RCH
INVOLVING HUMAN BEINGS. Revised 2015-2016 Page 131 and 132. Request for authorization to an
academic research on forensic accounting for a student master`s thesis Mr. R.aclam{:s Rodrigt\ez Gonzélez #
AXXXXXXXX of the Pontifical Catholic University of Puerto Rico. Ax‘ecibo Campus.

Pnge 5 ot' 7

 

Case 1:19-mc-00065-CI\/| Document 1 Filed 02/14/19 Page 14 of 19

Application for authorization of academic research that will carry out a case study of the database of the website of
the SEC by stutleut: Mr. Radamés Rodriguez Gonz:'llez for the thesis requisite for the degree of mastery.

2. Deliver a copy of the letters of consent, assent and collaboration of signatures if

applied or requested by the SEC will be sent by certified niail.

3. Submit a copy of the master’s thesis or research report that l intend to carry out if

requested by the SEC will be sent by certified mail.

The signatures required in this document attest that We have reviewed this

application and its required documents

Submission of evidence

l. Certification of study of the Pontifical Catholic University of Pnerto Rico.

2. Copy of the student identification of the Pontifical Catholic University of
Pueito Rico.

3. Copy of the license of driving number: of the Governnient of
Puerto Rico.

 

According vo: MANUAL Ol"` PRDCEDURES AND REGULATIONS FOR PERFORMNG RESBARCH
INVOI..VING HUMAN BEINGS. Rcvis¢d 2015~2016 Pagc 131 and 132. Requcst for authorization to an
academic research on forensic accounting for a student master’s thesis Mr. Radamés Rodriguez Gonzélez ii
AXXXXXXXX of the Pontifical Catholic University of Puerto R.ico, Ax‘ecibo Campus.

Page 6 of 7

 

Case 1:19-mc-00065-CI\/| Document 1 Filed 02/14/19 Page 15 of 19

Applicz\tion for authorization of academic research that will carry out a case study of the database of the website of
the SEC by student: L’Ir. Radamés leriguez Gonzélez for the thesis requisite for the degree of mastery.

Very respectiiilly` I beg you, I beg and implore you that the written authorization
from the Securities and Exchange Commission (SEC) and its legal department is a
compulsory requirement for the student to perform the academic research leading to the
degree of masters degree The written authorization can be with or without restrictions is

at your discretion

The failure to receive written anthorization_; Would be detrimental to the student as
it is an institutional requirement of the Pontiftcal Catholic University of Puerto Rico. that
the student requests a written authorization in the place that will realize the academic
investigation Please send written authorization from the SEC to the postal address: P.O.

18. Mo'rovis. P.R. 00687

Respec{fully. submit, date.'

 

Sludenl: Mr. Rad`amés Rodrigzlez Gonzdlez
Number of students: AXXXXXXXX

License of driving number: -

Pos¢a! address P.O. 18, Morovis, P.R. 00687

Cell phone: 1~ 78 7-6 74-5395

Personal email: rodriuez, rodriguez3 7 7@gm ail. com
Insritulional email: radamesrodriguez@pucpr.edu

 

Aceording to: MANUAL OI" PROCE`DURES AND REGULATIONS FOR PERFOR.b/[ING RESEARCH
I'N'VOLVING HUMAN BEINGS. Reviscd 2015-2016 Page 131 and 132. Request for authorization to an
academic research on forensic accounting for a Student master’s thesis Mr. Radamés Rodx'iguez Gonz£\lez #
AXXXXXXXX of the Pontiiieal Catholie University of Puerto Rico. A.recibo Canipus.

Page 7 of 7

 

19-mc-00065-CI\/| Documentl Filed 02/14/19 Page 16 of 19

Case 1

       

~.- Wl.

  

_O~..mq.m .`\I

. v\

`.m mmGUOZ

 

   

00§_£.mHm .`.I`m mmO.:O_<

02 Um`»`<mm<

 

  

 

 

Case 1:19-mc-00065-CI\/| Document 1 Filed 02/14/19 Page 17 of 19

Application for Multi-Court Exemption from the
J udicial Conference’s Electronic Public Access (EPA) Fees

l.) l am requesting an exemption from fees for public access to electronic case records for the coluTs
selected below:

Courts of Appeal Bankruptcy Appellate Panels (BAP)

:] A|l Courts of Appeal
|:] First Circuit

[:] Second Circuit

[] Thlrd C`.ircult

\:] Fourth Circult

[\ Fifth Clrcult

[___] Sl)<th Circult

District Courts
[:] Al| District Courts
g A|al)ama l\/llcldle
Alabama No~rthem
[:] A|abama Southem
[:] Alasl<a
Arizona
:] Arkansas Eastem
|:] Arl<ansas Westem
Callfornia Central
California Eastern
Callfomia Northem
Californla Southem
Coloradc)
Connectlcut
De\aw'are
District of Columbia
Florida Midd|e.
F|orida Northern
Florida Southern
Georgla Northem
Georgia l\/|idclle
Georgla Southem
Guam
Hawail

ldaho

HHE[]EHHHHHEH

[:l Seventh Circuit
|: Eighth Circult
\:] Ninth Clrcult
g Tenth Clrcuit
[:] D.C.Circult

[l

Eleventh C§rcult

Federa! Circult

illinois Northem
illinois Ce.n~tral
|||inols Southern
indiana Northern
|ndiana Southem
lowe `Northern
iowa Southem
Kansas

Kentucky Eastern
Kentucl<y Westem
Loulsiana Eastem
l_ouislana Middle
|_Oulséana Western
Malne

Mary|ancl
Massachusetts
l\/|ichlgan Eastern
Mlchlgan Westem
Mlnnesota
Mlsslssippl Northern
Missl~ssippi Southem
Missourl Eastern

Missouri Westem

HHHEEHHHHHEHEEEHHEEHHIX|HH

Montana

[j Flrst Circuit ~ BAP
:] Sixth Clrcuit - BAP
|:| Eighth le<:uit - BAP
[:] Nlnth Clrcuit - BAP
{: Tenth Clrcuit - BAP

Nebraska

Nevacla

New Hampshire

New lersey

New Mexico

New York Eastern

New York Northem
New York Southem
New York Westem
North Carolina Eastern
North Caro|ina Mlddle
worth Carolina Western
North Dal<ota

Northern Mariana |slands
0th Northem

Ohio Southern

EEHEEHHEHHHHHEHHH

Ok|ahoma Eastem
Ok|ahoma Northem
Oklahoma Western
Oregon

Pennsylvanla Eastern
Pennsylvania Midd|e
Penns\/lvanla Western
Puerto Rico

Rhode island

Sou*€h Carolina

m South Dakota

[:] Tennessee Eastem
Tennessee Mlddle
Tennessee Westem
Texas Eastern

Texas Northern
Texas Southern
Texas Westem

Utah

Vermont

|:| Virgin islands
\/lrglnia Eastern
Virg`mla Westem

[: Washlngton Eastern
Washington Westem
[] West Virglnia Northem
|:] West Virginia Southern
\:] Wisconsin Eastem
|:] Wlsconsln Westem
E| W\/oming

Case 1:19-mc-00065-Cl\/| Document 1 Filed 02/14/19 Page 18 of 19

Bankruptcy C ourts
m All Banl<ruptcy Courts
[:] Alabama l\/liddle
[:] Alabama Notthem
[:l A|al;)ema Southem
:] Alasl<a
[:] Arlzona
:] Arkansas Eastern
[:l Arkansas We~stem
[: Califomia Central
|:] Califotnia Eastetn
:| Calitomla Northetn
\:] Callfomia Southem
[j Colorado

Connectlcut

De|aware

Dlstrict of Co|umb`la

Florida Mlddle

Florlda Northem

Florlda Southem

Georgla Nortliern

Georgia Midd|e

Georgia Southem

Guam

Hawaii

ldaho

EEEEEEEUEEEE

Xational Courts

|:] ludlclal Panel on
Multidistrlct Litigatlon

illinois Notthem
lllinols Central
lllinols Southern
lndiana Northem
lndiana Southern
lowe Northe.tn
lowe Southern
Kansas

l<entucl<y Eastem
l<entucl<y Westem
Loulsiana Eastetn
Louislana Middle
Loulslana We.stern
Malne

Maryland
Massachusetts
l\/lichlgan Eastern
l\/lichigan Western
l\/linnesota
Mississippi Nofthern
Mississippi Southem
Missourl Eastern

Missouri Western

EEl:lEl:lE|:lleE[ll:lljl:l[l[ll:lljl:ll:l|jl:|[l[:|

l\/lontana

U.S. Court of
m Fedetal Clalms

Nebrasl<a

Ne\/ada

New Hampshire

New jersey

New Me)<ico

New Yorl< Eastern

New Votl< Northem
New Yorl< Southem
New Yorl< Westem
North C.atolioa Eastem
North Caro|ina Middle
North Catolina Westem
l\lorth Dakota

Northern Marlana lslands
Oth Noi'them

0th Southem

l:l[ll:ll:ll:lljl:lljl:l[llj[l§l:ll:ll:ll:l

Ol<|ahoma Eastern

[: Ok|ahoma Northern
|J Ok|ahoma Westem
[] Oregon

|: Peurisyl\/anla Eastem
[:] Pennsylvania Middle
m Pennsylvanla Westem
|:] Puet”to Rlco

U.S. Court of
lnternational Trade

[l

[:] Rhoclelsland

[:\ South C'arolina

|:] Sonth Dakota

[:| Tennessee Eastern
[:] Tennessee Nliddle
|:] Tennessee Western
|:| Texas Eastern

[___] lean Northern

[:] Texas Southem

\:] Texas Westem

[:| Utah

|:\ Vermont

[:] Vlrgln lslancls

\:\ V'lrglnla Eastem

\:\ Virglnla Western

[:] Washingtoa Easte.m
[:] Washlngton Westetn
[:| West \/lrginla Northern

[:| We.st Virglnia Southern
[:] Wlsconsin Eastem

[:] Wisconsln Western
:] Wyomlng

 

 

Pontifical C`atholic University of Puei'to Rico.

 

 

2.) l ain an individual associated With

 

 

3 .) Please sunnnarize Wliy the case information from the Public Access to Court Electronic Records
(PACER) service is needed and how it Will be used. Also, please explain Why an exemption from
the courts identified is necessary lt`you need more space, please provide in an attachment

 

The academic research Radanies Rodriguez Gonzalez for entitled: "THE REPERCUSSIONS OF INFRINGING GENERALLY
ACC`EPTED AC`C`OUNTING PRI`.\IC`IPLES (GA_AP`)". The research in forensic accounting Will establish an incidence index of
how many times the same accounting standard Generally Accepted Accounting Principles (GAAP). Aucliting Standard (PC'AOB).
laws and federal rules of investor protection is violated in a same year. 'l`he investigation is longitudinal and will analyze the
judicial and adniinisn‘ative demands presented by the U.S. Securities and Exchange C`onnnission (SEC`) to the public corporations
that quote their shares in the stock exchange "Nev\’ York Stock Exchange. (:NYSE)" or in "Chicago Board of'l'rade (CBOT)" where
10 quarters will be analyzed in u'hich lt expects to analyze 1.3.12 legal and administrative lawsuits

 

 

 

 

 

Case 1:19-mc-00065-Cl\/| Document 1 Filed 02/14/19 Page 19 of 19

4.) In support of this application1 l affirm the following

a`) An exemption from the .ludicial Conference‘s EPA Fee is necessary in order to avoid
unreasonable burdens and to promote public access to information

 

b) That the exemption will be for a definitive period of time: one (1) year

 

 

 

c) l understand that this fee exemption will apply only to me, will be valid only for the purposes
stated above. and will apply only to the electronic case files of the court(s) indicated above that are
available through the PACER service

d) l agree that any data received through this exemption will not be sold for profit, will not be
transferred will not be used for commercial purposes and will not be redistributed via the Internet.

Declaration: l declare that all the above information is true and understand that a false statement
_Y_] may result in termination oi`my exempt access and an assessment of Electronic Public Access
usage fees. (Tlie box must be marked or your request Will not be considered)

 

 

(787) 674-5395 J
Applicant's Phone Nurnber

 

 

Radames Rodriguez-Gonzalez

 

 

Applicant's Printed Nanie

 

 

radamesrodriguez@pucpr.edu

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

Academic researcher Applicant's entail address
P.O. Box 18
Applicant‘s Mailing Address
¢»-f ~ g y `_ h"lorovis B>R l 00687 l
,,,»»’*" ’ / \ C' State Z` C de
Applicant's Signature ny lp 0
25/l/2019
Date

 
 

A“ad‘"‘et,,.“ , ,

 
 

§sb"b*b_vbmb“

Please submit your completed Signed request via entail to l\."iulti-C`ourtl§xeinptions@a0.uscourts.gov
or by mail to:

Attention: l\-flulti-Court Exeniptions
Court Programs Division
DPS-CSO-PRGD

One Columbus Circle` N.E.
Washington, DC` 20544

** Requests sent through the US mail may take up to two weeks to clear security_**

